DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 17, 17, 18, and 20 are pending.  Note that there are two claims numbered 17, and no claim 19.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, the first 17, and 20 include the element/step “estimating a current state of charge (SOC) of a target battery by correcting a first electrochemical model corresponding to the target battery using a first voltage difference between a measured voltage of the target battery and an estimated voltage of the target battery that is estimated by the first electrochemical model” and the element/step “estimating an end SOC of the target battery by correcting a second electrochemical model using a second voltage difference”.  It is not clear how to estimate a state of charge of a battery by the act of changing the parameters of a model.  For the purpose of the instant examination, the Examiner interprets this as “correcting a first electrochemical model corresponding to the target battery using a first voltage difference between a measured voltage of the target battery and an estimated voltage of the target battery that is estimated by the first electrochemical model, then using the corrected model to estimate a current state of charge”, and similar text for the second model.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The second claim 17 and claim 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  There are two claims labelled “claim 17”. The second claim 17 and claim 18 both recite “the method of claim 16”.  Claim 16 is “a non-transitory computer-readable storage medium”, but is not a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Note: All art rejections applied are as best understood by the examiner.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17, the second claim 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A processor-implemented method with battery state estimation, comprising: 
	 estimating a current state of charge (SOC) of a target battery by correcting a first electrochemical model corresponding to the target battery using a first voltage difference between a measured voltage of the target battery and an estimated voltage of the target battery that is estimated by the first electrochemical model; 
	estimating an end SOC of the target battery by correcting a second electrochemical model using a second voltage difference between an estimated voltage of a virtual battery that is estimated by the second electrochemical model and a preset voltage; and
	estimating a relative SOC (RSOC) of the target battery based on the current SOC and the end SOC of the target battery, wherein the second electrochemical model is based on the virtual battery corresponding to the target battery being discharged to reach the preset voltage.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “estimating a current state of charge”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “estimating” encompasses a user examining the performance results of a battery, and consulting charts or tables of performance data to estimate how much the battery voltage is varying from an expected performance.   Alternatively, “estimating” in the context of this claim encompasses a mathematical procedure of subtraction based on calculated performance models and observed voltages. 
The limitation of “estimating an end SOC”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  For example, the step of “estimating” encompasses a user examining the performance results of a battery, and consulting charts or tables of performance data to estimate how much the battery voltage is varying from a baseline, expected performance.   Alternatively, “estimating” in the context of this claim encompasses a mathematical procedure of subtraction based on calculated performance models and a baseline voltage.
The limitation of “estimating a relative SOC”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  For example, the step of “estimating” encompasses a human operator of a computer performing a mathematical division of one number by another number to determine a percentage value.  
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the preamble of the claim includes the additional elements of a processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the estimation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, this limitation does not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 17 (the first claim 17) and 20 are similar to representative claim 1, and do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  The claims are not patent eligible.

Dependent claims 2 – 11, 13, 14, 16, the second claim 17, and 18 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Dependent claim 12 adds a limitation of “a plurality of batteries”, and dependent claim 15 adds a limitation of “a battery cell, a battery module, or a battery pack”. The application of the abstract idea to more than one battery does not add elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claim is not patent eligible.


Notes with regard to Prior Art
Claims 1 – 17, the second claim 17, 18, and 20 distinguish over the closest prior art of record, as discussed below.
Regarding claims 1 and 20, the closest prior art of record, Kim, Nishiyama, Chou, Arai, and Watanabe teach the following.  

Kim et al., US 2018/0143254, teaches calculating an error between a model of voltage and a detected voltage ([0057 – 0058]) and using that error to correct a first and second estimate of the open circuit voltage ([0060 – 0061]).  These estimates of OCV are used to determine estimated state of charge values ([0083]), and a correction factor for the measured current ([0073]).  However, Kim is silent with respect to “correcting a second electrochemical model using a second voltage difference”, and “estimating an end SOC of the target battery”.

Nishiyama, US 2018/0120383, teaches determining a relative state of charge of a battery using first and second estimation units ([0032 - 0035, Fig 2]) but is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference”, “correcting a second electrochemical model using a second voltage difference”, and “estimating an end SOC of the target battery”.

Chou et al., US 2021/0270906, teaches the use of look-up tables to estimate the available state of charge of a battery that includes a pair of lookup tables.  The “remaining-capacity lookup table” is searched for a matching voltage, current, and temperature, and returns the estimated present capacity (0127]). The same table is searched for a calculated end of discharge voltage ([0048]), and returns the estimated end of discharge capacity ([0124]).  Chou is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference”, and “correcting a second electrochemical model using a second voltage difference”.

Arai et al., US 2006/0238167, teaches estimating the residual capacity of a battery using a measured voltage drop observed before and after a maximum discharge current ([0019 – 0021]) but is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference” and “correcting a second electrochemical model using a second voltage difference”.

Aria et al., US 6275008, teaches estimating the residual capacity of a battery using an estimated voltage based on temperature, and a preset discharge end voltage ([col 3, lines 46 – 55]), and calculating a state of charge from an estimated voltage, including an end of discharge voltage, which could be interpreted as an estimation of the end SOC.  Aria is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference”, “correcting a second electrochemical model using a second voltage difference”.

Aria et al., US 6310462 teaches estimating the residual capacity of a battery using an “estimation voltage, a full-charge voltage, and a discharge-end voltage, the calculator having a full-charge voltage corrector that, immediately after a change in the load, reads the obtained estimation voltage, changes the full-charge voltage to the estimation voltage, determines the residual capacity ([col 2, lines 40 – 52])”.  Aria is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference” and “correcting a second electrochemical model using a second voltage difference”.

Watanabe et al., US 2020/0103468 teaches correcting an estimated state of charge based on measured current, voltage and temperature ([0061 – 0073; Fig 5, Fig 6]), but is silent with respect to “correcting a first electrochemical model corresponding to the target battery using a first voltage difference”, “correcting a second electrochemical model using a second voltage difference”, and “estimating an end SOC of the target battery”.

However, as best understood by the Examiner, the prior art, either singularly or in combination, fail to anticipate or render obvious 
estimating an end SOC of the target battery by correcting a second electrochemical model using a second voltage difference between an estimated voltage of a virtual battery that is estimated by the second electrochemical model and a preset voltage, 
in combination with the rest of the claim limitations.

Regarding claims 2 – 16, the second 17, and 18:  the closest prior art of record, either singularly or in combination, fail to anticipate or render obvious the method of claim 1, as discussed above.

The claims are not allowable since they are rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857